Dear Ms. Landry:
You ask this office to advise you whether a full-time deputy clerk of court may run for the office of police juror. Absent any applicable civil service rules which prohibit the foregoing, and assuming all campaigning is done outside regular office hours, a deputy clerk is not prohibited from running for local elective office.
However, should this deputy clerk be elected, he may not continue in his employment with the clerk's office. R.S. 42:63(D) states, in pertinent part:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold
another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. . . . (Emphasis added).
An appointive office is defined by R.S. 42:62(2) as follows:
  (2) "Appointive office" means any office in any branch of government or other position on an agency, board, or commission or any executive office of any agency, board, commission, or department which is specifically established or specifically authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof and which is filled by appointment or election by an elected or appointed public official or by a governmental body composed of such officials of this state or of a political subdivision thereof.
The position of deputy clerk is established in LSA-Const. Art. 5, § 28(A) (1974) providing:
  § 28. Clerks of Court
  Section 28. (A) Powers and Duties; Deputies. In each parish a clerk of the district court shall be elected for a term of four years. *Page 2 
He shall be ex officio notary public and parish recorder of conveyances, mortgages, and other acts and shall have other duties and powers provided by law. The clerk my appoint deputies with duties and powers provided by law and, with the approval of the district judges, he may appoint minute clerks with duties and powers provided by law.
LSA-C.C.P. Art 255 further establishes the position of deputy clerk and states:
  Art. 255. Deputy clerks and other employees
  Except as otherwise provided by law, a deputy clerk of a court possesses all of the powers and authority granted by law to the clerk, and may perform any of the duties and exercise any of the functions of the clerk.
  Deputy clerks and other employees of a clerk of court are subject to his direction and supervision, and shall perform the duties assigned to them by law, the court, and the clerk.
  The clerk of a court is responsible for the performance or nonperformance of their official duties by his deputies and other employees.
Thus, the position of deputy clerk is an appointed position under R.S.42:62(2). Because of the prohibition contained in R.S. 42:63(D), an elected police juror may not also hold the full-time appointed position of deputy clerk.
R.S. 42:63(D) further prohibits "any member of any parish governing authority" from holding "any office or employment with any. . . clerk of court". Thus, the law prohibits a police juror from holding the position of deputy clerk even if the latter position is held on a part-time basis.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  BY:__________________________
  KERRY L. KILPATRICK
  ASSISTANT ATTORNEY GENERAL